PER CURIAM.
Appellants, plaintiffs below, appeal a final summary judgment entered in favor of appellee, defendant below.
*241We are of the view that the pleadings and depositions contained in the record on appeal present jury questions as to the issues raised by the amended complaint, the answer thereto and the affirmative defenses. There being issues of material fact at this juncture of the cause, it was error to enter a final summary judgment.
Reversed and remanded.
HOBSON, A. C. J., and McNULTY, J., and SACK, MARTIN, Associate Judge, concur.